Exhibit 10.2
SIXTH AMENDMENT TO CREDIT AGREEMENT
          SIXTH AMENDMENT TO CREDIT AGREEMENT, dated as of May 13, 2009 (this
“Amendment”), among VISTEON CORPORATION, a Delaware corporation (the “Company”),
each subsidiary of the Company party hereto as a borrower (together with the
Company, each a “Borrower” and, collectively, the “Borrowers”), each other
subsidiary of the Company party hereto, FORD MOTOR COMPANY (the “Lender”), as
sole Lender and Swingline Lender, and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
Administrative Agent.
WITNESSETH:
          WHEREAS the Borrowers, the Lenders party thereto, and JPMorgan, as
Administrative Agent, Issuing Bank and Swingline Lender, have entered into that
certain Credit Agreement, dated as of August 14, 2006, as amended, supplemented
or modified by that certain First Amendment to Credit Agreement and Consent,
dated as of November 27, 2006, that certain Second Amendment to Credit Agreement
and Consent, dated as of April 10, 2007, that certain Third Amendment to Credit
Agreement, dated as of March 12, 2008, that certain Fourth Amendment and Limited
Waiver to Credit Agreement and Amendment to Security Agreement, dated as of
March 31, 2009 and that certain Fifth Amendment to Credit Agreement dated as of
May 13, 2009 (as so amended, supplemented or modified, the “Credit Agreement”);
capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in the Credit Agreement; and
          WHEREAS, the Borrowers, the Lender and the Swingline Lender desire to,
and the Lender has directed the Administrative Agent to, amend the Credit
Agreement as provided for herein on the terms and subject to the conditions set
forth herein.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the parties hereto hereby agree as follows:
ARTICLE I
AMENDMENTS
          Section 1.1 Amendments to Section 1.01. Section 1.01 of the Credit
Agreement is hereby amended as follows:
               (a) The following new defined terms are hereby inserted in proper
alphabetical order:
          “Ford” means Ford Motor Company.
          “Minimum Liquidity” means the amount of cash and Cash Equivalents
belonging to the Borrowers, subject to verification thereof by the
Administrative Agent in its discretion with the applicable depository bank.
          “Sixth Amendment” means the Sixth Amendment to Credit Agreement dated
as of May 13, 2009, among the Borrowers, the Lenders party thereto, and the
Administrative Agent.

 



--------------------------------------------------------------------------------



 



Sixth Amendment to Visteon
Credit Agreement
          “Sixth Amendment Effective Date” means the date on which the
conditions precedent to the Sixth Amendment are satisfied or duly waived and
such amendment becomes effective.
          Section 1.2 Amendments to Section 2.03.
               (a) Section 2.03 of the Credit Agreement is hereby amended by
adding the following paragraph to the end of such Section:
“Notwithstanding anything to the contrary set forth herein, so long as Ford is a
Lender, the Borrowers shall have no ability to request, and no Lender shall have
any commitment to fund, any Eurodollar Borrowing.”
               (b) Section 2.03 of the Credit Agreement is hereby amended to
replace clause (c) with the following and to delete the proviso immediately
following clause (b):
“(b) in the case of an ABR Borrowing, not later than 10:00 a.m., Detroit time,
two (2) days prior to the proposed Borrowing.”
          Section 1.3 Amendment Section 5.01(f). Section 5.01(f) of the Credit
Agreement is hereby amended in its entirety to read as follows:
“(f) (i) no later than 45 days after the end of each fiscal year of the Company,
detailed consolidated projections for the following fiscal year prepared on a
quarterly basis (including a projected consolidated balance sheet of the Company
and its Subsidiaries, consolidated statements of projected cash flow and
projected income and a description of the underlying assumptions applicable
thereto), and, as soon as available, significant revisions, if any, of such
projections with respect to such fiscal year, setting forth in each case in
comparative form the budget figures for the previous year, (ii) each other
Thursday, commencing Thursday, May 21, 2009, an updated rolling 13-week cash
flow forecast for the Borrowers and each Applicable Foreign Subsidiary
reflecting actual balances through Friday of the immediately preceding week
(meaning, for example, that the forecast provided on May 21st will reflect
actual balances through May 15th); and (iii) the cash flow forecasts and cash
position reports to be provided by the Company pursuant to the letter agreement
dated March 31, 2009, made between the Company and certain lenders under the
Term Loan Facility, as and when those forecast and reports are due under that
letter agreement, (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Financial Officer stating that
such Projections are based on estimates, information and assumptions believed by
the management of the Company to be reasonable at the time made and that such
Financial Officer has no reason to believe that such Projections, taken as a
whole, are incorrect or misleading in any material respect, it being
acknowledged and agreed by the Agents and the Lenders that (i) such Projections
as they relate to future events are not to be considered as fact and that actual
results for the period or periods covered by such Projections may differ from
the results set forth therein by a material amount, (ii) the Projections are
subject to significant uncertainties and contingencies, which may be beyond the
control of the Company and its Subsidiaries and (iii) no assurances are given by
the Company or any of its Subsidiaries that the results forecasted in the
Projections will be realized and such differences may be material. For these
purposes, an “Applicable Foreign Subsidiary” is a Foreign Subsidiary with which
any one or more of the Borrowers or their Domestic Subsidiaries expects to carry
out any transaction that is reflected in a forecast furnished pursuant to clause
(ii) of the preceding sentence.”

-2-



--------------------------------------------------------------------------------



 



Sixth Amendment to Visteon
Credit Agreement
          Section 1.4 Amendment to Section 5.01. Section 5.01 of the Credit
Agreement is hereby further amended by adding the word “and” to the end of
clause (i), deleting clause (j) and renumbering the existing clause (k) as
clause (j).
          Section 1.5 Amendment to Section 5.02(h). Section 5.02(h) of the
Credit Agreement is hereby amended to read in its entirety as follows:
     ”(h) the fact that a Borrower has entered into a Swap Agreement or an
amendment to a Swap Agreement, together with copies of all agreements evidencing
such Swap Agreement or amendments thereto (which shall be delivered within two
Business Days, except in the case of foreign exchange hedges, which shall be
reported weekly on each Monday);”
          Section 1.6 Amendment to Section 6.09. Section 6.09 of the Credit
Agreement is hereby amended to read in its entirety as follows:
     SECTION 6.09 Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than any Borrower) except for (1) a transaction that is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member, and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate; (2) collections
of accounts receivable owing by third-party account debtors to the Company on
behalf of its Foreign Subsidiaries under the LERA program and regularly
scheduled payments (but not prepayments) of third-party accounts receivable
owing by the Company to Foreign Subsidiaries under the LERA program, each in the
ordinary course of business as normally conducted prior to the Sixth Amendment
Effective Date; (3) transactions under the European Facility occurring in the
ordinary course of business as normally conducted prior to the Sixth Amendment
Effective Date, provided that, with respect to the Borrowers, such transactions
shall consist solely of the sale of accounts receivable to, and the receipt of
payment from, the Securitization Subsidiary; and (4) contractual manufacturing
arrangements with any of the Mexican Affiliates in the ordinary course of
business of the relevant Group Member, upon fair and reasonable terms no less
favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.
          Section 1.7 Amendment to Section 6.19(c). Section 6.19(c) of the
Credit Agreement is hereby amended to read in its entirety as follows:
     ”(c) Minimum Cash and Cash Equivalents. The Borrowers will not permit the
cash and Cash Equivalents belonging to the Borrowers and held in account number
2331794236 with JPMorgan Chase Bank, N.A. (or such other deposit account or
securities account as may from time to time be approved in writing by the
Administrative Agent) (the “Designated Collateral Account”), which account shall
be a blocked account subject at all times to a Deposit Account Control Agreement
or Securities Account Control Agreement (each as defined in the Security
Agreement) in favor of and in form and substance satisfactory to the
Administrative Agent (which agreement shall provide that the Borrowers may not
issue instructions with respect to such account without the consent of the
Administrative Agent, at the written direction of the Required Lenders), at any
time to be less than the lesser of (A) $80,000,000 and (B) 50% of the Revolving
Exposure at such time as reflected on the Administrative Agent’s records.”
          Section 1.8 Amendment to Section 6.19. Section 6.19 of the Credit
Agreement is hereby amended by inserting the following subsection at the end of
such Section:

-3-



--------------------------------------------------------------------------------



 



Sixth Amendment to Visteon
Credit Agreement
“(d) Minimum Liquidity. The Borrowers will not permit the Minimum Liquidity at
any time to be less than $264,000,000.”
          Section 1.9 Amendment to Section 6.21. Section 6.21 is hereby amended
to read in its entirety as follows:
     SECTION 6.21 Deposit Accounts and Securities Accounts. Notwithstanding any
other provision of any other Loan Document, including Sections 4.14 and 4.15 of
the Security Agreement, in the case of the Borrowers and their Domestic
Subsidiaries (i) maintain or hold any cash or Cash Equivalents unless such cash
or Cash Equivalents are held in deposit accounts or investment accounts that are
subject to Deposit Account Control Agreements or Securities Account Control
Agreements (each as defined in the Security Agreement) in favor of and in form
and substance satisfactory to the Administrative Agent; provided that the
Borrowers and their Domestic Subsidiaries may maintain or hold cash and Cash
Equivalents in deposit accounts or investment accounts that are not subject to
such control agreements (y) in a total aggregate amount not to exceed
$15,000,000 or (z) in payroll, trust, or tax accounts or in the FX Settlement
Accounts (as defined below) in an amount not to exceed the amount held in such
accounts in the ordinary course of business consistent with past practice, or
(ii) open any securities account without providing prior written notice to the
Administrative Agent and entering into a Securities Account Control Agreement in
order to give the Administrative Agent Control (as defined in the Security
Agreement) of such securities account. For these purposes, the “FX Settlement
Accounts” are the deposit accounts maintained by Visteon Global Treasury, Inc.
identified on attached Schedule 6.21, but only to the extent that such accounts
are used to carry out the settlement of foreign currency exchange transactions
in the ordinary course of the Borrowers’ businesses.”
          Section 1.10 Amendment to Section 9.01. The following language is
hereby added at the end of clause (ii) of Section 9.01(a) of the Credit
Agreement:
          and with a copy to:
Ford Motor Company
5500 Auto Club Drive
Mail Drop 415-3E462
Dearborn, MI 48126
Attention: William R. Strong
Facsimile No: (313) 206-7044
          and:
Ford Motor Company
Office of the General Counsel
1 American Road, Suite 323WHQ
Dearborn, MI 48126
Attention: Daniella Saltz
Facsimile No: (313) 337-3209

-4-



--------------------------------------------------------------------------------



 



Sixth Amendment to Visteon
Credit Agreement
          and:
Miller Canfield Paddock and Stone PLC
150 West Jefferson, Suite 2500
Detroit, MI 48226
Attention: Stephen LaPlante
Facsimile No: (313) 496-7500
          Section 1.11 Amendments to Section 1.03 of the Security Agreement.
               (a) The defined term “Dominion Trigger Event” is hereby amended
to read in its entirety as follows:
“Dominion Trigger Event” means, from time to time, the giving of written notice
to the Borrower Representative by the Administrative Agent that a Dominion
Trigger Event has occurred because Minimum Excess Liquidity has been less than
$100,000,000 for five or more consecutive Business Days.
ARTICLE II
CONDITIONS TO CLOSING
          Section 2.1 This Amendment shall become effective upon satisfaction of
the following conditions:
               (a) Administrative Agent has received a fully-executed copy of
the Assignment and Assumption Agreement (the “Assignment Agreement”), dated as
of May 13, 2009, among Ford, JPMorgan, the other Assignors (as defined in the
Assignment Agreement) party thereto and the Administrative Agent, and the
Assignment Agreement has become effective in accordance with its terms; and
               (b) The Borrowers, the Administrative Agent and the Required
Lenders have delivered a duly executed counterpart of this Amendment to the
Administrative Agent.
          Section 2.2 Within ten (10) days after the effectiveness of this
Amendment, Borrower shall deliver to the Administrative Agent a complete and
accurate schedule of Investments existing as of the Sixth Amendment Effective
Date, which shall be attached to the Agreement as Schedule 6.07(o).
ARTICLE III
MISCELLANEOUS
          Section 3.1 Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent or any Lender under the Loan Documents, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrowers to consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Documents in similar
or different circumstances. All references to

-5-



--------------------------------------------------------------------------------



 



Sixth Amendment to Visteon
Credit Agreement
the Issuing Bank in the Loan Documents shall continue to refer to JPMorgan. This
Amendment is a Loan Document executed pursuant to the Credit Agreement and shall
be construed, administered and applied in accordance with the terms and
provisions thereof. This Amendment shall constitute an amendment only and shall
not constitute a novation with regard to the Credit Agreement or any other Loan
Document.
          Section 3.2 No Representations by Lenders or Administrative Agent. The
Borrowers hereby acknowledge that they have not relied on any representation,
written or oral, express or implied, by any Lender or the Administrative Agent,
other than those expressly contained herein, in entering into this Amendment.
          Section 3.3 Representations of the Borrowers. Each Borrower represents
and warrants to the Administrative Agent and the Lenders (except that the
Borrowers make no representation (i) as to the continued accuracy of the
representation and warranty contained in Section 3.02 of the Credit Agreement
and (ii) with respect to the second sentence of Section 3.07 of the Credit
Agreement, the Specified Default (as defined in the Fourth Amendment and Limited
Waiver)) that (a) the representations and warranties set forth in the Loan
Documents (including with respect to this Amendment and the Credit Agreement as
amended hereby) are true and correct in all material respects on and as of the
date hereof with the same effect as though made on the date hereof, except to
the extent that such representations and warranties expressly relate to an
earlier date, in which event such representations and warranties were true and
correct in all material respects as of such date, (b) other than the Specified
Default ((as defined in the Fourth Amendment and Limited Waiver) no Default or
Event of Default has occurred and is continuing, and (c) this Amendment
constitutes, and any of the documents required herein will constitute upon
execution and delivery, legal, valid, and binding obligations of each Borrower
and each of their Subsidiaries party hereto or thereto, each enforceable in
accordance with its terms.
          Section 3.4 Successors and Assigns. This Amendment shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of the
Lenders and the Administrative Agent.
          Section 3.5 Headings; Entire Agreement. The headings and captions
hereunder are for convenience only and shall not affect the interpretation or
construction of this Amendment. This Amendment contains the entire understanding
of the parties hereto with regard to the subject matter contained herein and
supersedes all previous communications and negotiations with regard to the
subject matter hereof. No representation, undertaking, promise, or condition
concerning the subject matter hereof shall be binding upon the Administrative
Agent or any other Secured Party unless clearly expressed in this Agreement or
in the other documents referred to herein. No agreement which is reached herein
shall give rise to any claim or cause of action except for breach of the express
provisions of a legally binding written agreement.
          Section 3.6 Severability. The provisions of this Amendment are
intended to be severable. If for any reason any provision of this Amendment
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.
          Section 3.7 Counterparts. This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

-6-



--------------------------------------------------------------------------------



 



Sixth Amendment to Visteon
Credit Agreement
          Section 3.8 Costs and Expenses. Subject to the terms set forth in
Section 9.03 of the Credit Agreement, the Borrowers agree, jointly and
severally, to reimburse the Administrative Agent for reasonable, documented out
of pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable documented fees and other reasonable charges and
disbursements of one counsel for the Administrative Agent (and such other local
and foreign counsel as shall be reasonably required), in connection with this
Amendment.
          Section 3.9 Governing Law. The whole of this Amendment and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of New York, but giving
effect to federal laws applicable to national banks.
[Remainder of this page is intentionally left blank.]

-7-



--------------------------------------------------------------------------------



 



Sixth Amendment to Visteon
Credit Agreement
          IN WITNESS WHEREOF, the undersigned have caused this Amendment to be
duly executed and delivered as of the date first above written.

            BORROWERS:

VISTEON CORPORATION
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        ARS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        FAIRLANE HOLDINGS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        GCM/VISTEON AUTOMOTIVE SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        GCM/VISTEON AUTOMOTIVE LEASING SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

Sixth Amendment to Visteon
Credit Agreement

            HALLA CLIMATE SYSTEMS ALABAMA CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        INFINITIVE SPEECH SYSTEMS CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON REMANUFACTURING, INCORPORATED
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        SUNGLAS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VC AVIATION SERVICES, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VC REGIONAL ASSEMBLY & MANUFACTURING, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



Sixth Amendment to Visteon
Credit Agreement

            VISTEON AC HOLDINGS CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON CLIMATE CONTROL SYSTEMS LIMITED
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON DOMESTIC HOLDINGS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON FINANCIAL CORPORATION
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON GLOBAL TECHNOLOGIES, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON GLOBAL TREASURY, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer   





--------------------------------------------------------------------------------



 



         

Sixth Amendment to Visteon
Credit Agreement

            VISTEON INTERNATIONAL BUSINESS DEVELOPMENT, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON LA HOLDINGS CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON TECHNOLOGIES, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        TYLER ROAD INVESTMENTS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        MIG-VISTEON AUTOMOTIVE SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer   





--------------------------------------------------------------------------------



 



         

Sixth Amendment to Visteon
Credit Agreement

            OASIS HOLDINGS STATUTORY TRUST
      By:   U.S. Bank National Association (successor to State Street Bank and
Trust Company of Connecticut, National Association), not in its individual
capacity, but solely as trustee             By   /s/ Alison D.B. Nadeau        
Name:   Alison D.B. Nadeau        Title:   Vice President   





--------------------------------------------------------------------------------



 



         

Sixth Amendment to Visteon
Credit Agreement

            OTHER GRANTORS:

VISTEON ASIA HOLDINGS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON AUTOMOTIVE HOLDINGS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON EUROPEAN HOLDINGS CORPORATION
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON HOLDINGS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON INTERNATIONAL HOLDINGS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer   





--------------------------------------------------------------------------------



 



         

Sixth Amendment to Visteon
Credit Agreement

            JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By   /s/ Robert P. Kellas         Name:   Robert P. Kellas        Title:  
Executive Director   





--------------------------------------------------------------------------------



 



         

Sixth Amendment to Visteon
Credit Agreement

            FORD MOTOR COMPANY,
as Lender and Swingline Lender
      By   /s/ Michael L. Seneski         Name:   Michael L. Seneski       
Title:   Assistant Treasurer     

